      Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 HEATHER TOCHE                                §                         PLAINTIFF
                                              §
                                              §
 v.                                           §     Civil No. 1:18cv270-HSO-JCG
                                              §
                                              §
 VT HALTER MARINE, INC.                       §
 EMPLOYEE WELFARE BENEFIT                     §
 PLAN, et al.                                 §                     DEFENDANTS




          MEMORANDUM OPINION AND ORDER GRANTING
       PLAINTIFF HEATHER TOCHE’S MOTION [12] TO REMAND
 AND DENYING AS MOOT DEFENDANT AMERICAN HEALTH HOLDING,
  INC.’S MOTION [38] TO STRIKE AND IN THE ALTERNATIVE MOTION
               FOR LEAVE TO FILE A SUR-REBUTTAL

       BEFORE THE COURT are the Motion [12] to Remand filed by Plaintiff

Heather Toche and the Motion [38] to Strike and in the Alternative Motion for

Leave to File a Sur-rebuttal filed by Defendant American Health Holding, Inc.

Plaintiff seeks to remand this matter to state court, while American Health Holding

seeks to strike affidavits and exhibits attached to Plaintiff’s Rebuttal [37] in support

of the Motion to Remand. American Health Holding alternatively requests leave to

file a Sur-rebuttal, which it has attached as an Exhibit [38-1] to its Motion [38].

Having considered the Motions, the record, and relevant legal authority, the Court

finds that Plaintiff’s Motion [12] to Remand should be granted and that American

Health Holding’s Motion [38] to Strike is moot.
     Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 2 of 14




                                   I. BACKGROUND

A.     Brief factual background

       Plaintiff Heather Toche (“Ms. Toche” or “Plaintiff”) asserts that she is a

beneficiary of the VT Halter Marine, Inc. Employee Welfare Benefit Plan (the

“Benefit Plan”) sponsored and funded by her husband’s employer, VT Halter

Marine, Inc., and that she is fully covered by its health, medical, and hospital

benefits. See Am. Compl. [5] at 104.1 Plaintiff claims that in early December 2014,

“Payor-Defendants,” which she identifies as the Benefit Plan; VT Halter Marine,

Inc.; HUB International, Inc.; HUB International Healthcare Solutions, LLC;

MCMC, LLC; and American Health Holding, Inc., misrepresented to her that

certain brain cancer treatments at M.D. Anderson Cancer Center in Houston,

Texas, were approved, authorized, and promised to be paid by and through them,

which induced her to undergo such treatments. Id. at 105-06; see also id. at 103

(defining “Payor-Defendants”). According to Plaintiff, she detrimentally relied upon

these approvals, authorizations, and promises, and incurred over $100,000.00 in

debt for medical bills, for which Defendants then wrongfully and arbitrarily denied

payment as “not medically necessary” and “experimental” or “investigational.” Id.

at 105-06, 112.

       Plaintiff alleges that she timely exhausted all administrative remedies, but

that Payor-Defendants have wrongfully withheld required copies of certain

documents, despite repeated requests for them from 2015 to 2018. Id. at 106-07.


1
  The Court will utilize the automatically-generated ECF pagination to cite the state court
record [5].

                                             2
     Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 3 of 14




Plaintiff also contends that during her appeals of the initial, December 22, 2014,

denial letter and subsequent denials, Payor-Defendants utilized unqualified “claims

review agents.” Id. at 108-09. According to Plaintiff, the one medical doctor

referenced in the denial letters was a biased, unqualified “hired gun” for Payor-

Defendants who wrongfully attempted to justify the Payor-Defendants’ denials. Id.

at 109-10. Payor-Defendants issued a “final claim denial/right to sue letter” in

2015. Id. at 125.

B.    Procedural history

      On December 7, 2017, Plaintiff filed a Complaint for Accounting, Declaratory

Relief, and Other Relief in the Chancery Court of Jackson County, Mississippi,

against the Benefit Plan; VT Halter Marine, Inc.; HUB International, Inc.; MCMC,

LLC; American Health Holding, Inc.; and Doe Defendants 1-10. Compl. [5] at 6. On

April 2, 2018, Plaintiff filed a Motion for Leave to File a First Amended and

Supplemental Complaint and for 120 Days Additional Time to File and Serve a

First Amended and Supplemental Complaint. Mot. [5] at 98. The Chancery Court

granted the Motion, see Order [5] at 102, and Plaintiff filed her Amended and

Supplemental Complaint (the “Amended Complaint”) on July 12, 2018, see Am.

Compl. [5] at 103.

      The Amended Complaint names as Defendants the Benefit Plan; VT Halter

Marine, Inc.; HUB International, Inc.; HUB International Healthcare Solutions,

LLC; MCMC, LLC; and American Health Holding, Inc. (the “Payor-Defendants”), as

well as M.D. Anderson Cancer Center and The Gardens Pharmacy, LLC (the



                                          3
     Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 4 of 14




“Payee-Defendants”). Id. Plaintiff advances claims against Payor-Defendants for

breaches of trust, contract, equity, and fiduciary and legal duties, and seeks

declaratory relief regarding the duties owed to her. Id. at 133-34, 141-43. Plaintiff

also seeks specific performance from Payor-Defendants on their purported promises.

Id. at 136. The Amended Complaint also contains claims against Payor-Defendants

for negligence, negligent misrepresentations, gross negligence, negligent

interference, tortious interference, detrimental reliance, equitable estoppel, and

waiver. Id. at 136-138, 144-45. Plaintiff alternatively asserts claims against Payor-

Defendants under the Employee Retirement Income Security Act of 1974, 29 U.S.C.

§ 1001, et seq. (“ERISA”), if “ERISA actually applies.” Id. at 140 (citing 29 U.S.C. §

1132(a)(1)(B)). Finally, Plaintiff seeks an accounting from Payor- and Payee-

Defendants. Id. at 131-32, 143, 147.

      The state court record reflects that: (1) Defendant The Gardens Pharmacy,

LLC, was served with process on July 16, 2018, see Proofs of Service [5-1] at 78; (2)

Defendants American Health Holding, Inc.; MCMC, LLC; HUB International, Inc.;

and HUB International Healthcare Solutions, LLC were all served on July 19, 2018,

see id. at 80, 82, 84, 86, 95, 100, 113-14; and (3) Defendants VT Halter Marine, Inc.;

the Benefit Plan; and M.D. Anderson Cancer Center were served on July 25, 2018,

id. at 95, 100; 113-14.

      On August 15, 2018, Defendants the Benefit Plan; VT Halter Marine, Inc.;

HUB International Healthcare Solutions, LLC; MCMC, LLC; and American Health

Holding, Inc. (collectively, the “Removing Defendants”) removed the case to this



                                           4
     Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 5 of 14




Court, invoking federal question jurisdiction under 28 U.S.C. § 1331 based upon

Plaintiff’s ERISA claims. See Notice of Removal [1] at 1-3. Removing Defendants

maintain that all of Plaintiff’s state law claims against the Payor-Defendants are

completely preempted by ERISA. Id. at 3. According to the Removing Defendants,

although the Court lacks original federal question or supplemental jurisdiction over

Plaintiff’s claims against the so-called “Payee-Defendants,” M.D. Anderson Cancer

Center and The Gardens Pharmacy, LLC, 28 U.S.C. § 1441(c) permits removal and

severance of those claims. Id. at 4-5. Defendants M.D. Anderson Cancer Center

and The Gardens Pharmacy, LLC have not filed a formal joinder in, or notice of

consent to, the removal.2

       On September 14, 2018, Plaintiff filed a Motion [12] to Remand to state court,

asserting that the Court lacks subject-matter jurisdiction and raising purported

procedural defects in the removal. Plaintiff claims that Removing Defendants filed

three different Notices of Removal, that they failed to timely file the entire state

court record, and that they failed to timely file the joinders or consents of all served

Defendants, namely M.D. Anderson Cancer Center, The Gardens Pharmacy, LLC,

and HUB International, Limited, which Plaintiff represents was misnamed as HUB

International, Inc., in the pleadings. See Pl.’s Mem. [13] at 2.

       Removing Defendants filed a Response [32], and Plaintiff filed a Rebuttal

[37], with supporting evidence. Defendant American Health Holding, Inc., then


2
  Removing Defendants have submitted the Affidavit [1-3] of the Executive Vice President
of HUB International Healthcare Solutions, LLC, who avers that HUB International, Inc. is
a non-existent entity, see Aff. of Larry Vance [1-3] at 1, and a Rejection of Service of Process
[1-4] pertaining to HUB International, Inc., see Rejection [1-4] at 1.

                                               5
     Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 6 of 14




filed a Motion [38] to Strike and in the Alternative Motion for Leave to File a Sur-

rebuttal, in which the other Removing Defendants have joined [39], [40], [41].

Removing Defendants ask the Court to strike the affidavits and exhibits attached

for the first time to Plaintiff’s Rebuttal [37], or alternatively, to grant them leave to

file a sur-rebuttal to address these documents. See Mot. [38] at 4. Plaintiff opposes

[48] the Motion [38] to Strike and asserts that she had previously filed these

documents in the state court. Pl.’s Resp. [48] at 1.

                                   II. DISCUSSION

A.    Motion [38] to Strike

      Having reviewed the items Removing Defendants are seeking to strike, the

Court is of the opinion that these documents have no impact on the Court’s

resolution of the Motion [12] to Remand. The result here would be the same

whether or not the Court considers these affidavits and other exhibits. The Motion

[38] to Strike will therefore be denied as moot.

B.    Motion [12] to Remand

      1.     Relevant legal authority

      a.     Federal subject-matter jurisdiction

      “The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

Under the well-pleaded complaint rule, the determination of whether a case arises

under federal law for purposes of § 1331 must be made based upon what appears in

a plaintiff’s own statement of his claim, not the anticipation of any defense the



                                            6
     Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 7 of 14




defendant might interpose. Renegade Swish, L.L.C. v. Wright, 857 F.3d 692, 696

(5th Cir. 2017).

      The complete preemption doctrine is an exception to the well-pleaded

complaint rule. See, e.g., Ezell v. Kansas City S. Ry. Co., 866 F.3d 294, 297 (5th Cir.

2017). With respect to ERISA claims like the one asserted by Plaintiff under 29

U.S.C. § 1132(a)(1)(B), see Am. Compl. [5] at 140, the United States Court of

Appeals for the Fifth Circuit has held that

      ERISA is one of the rare examples of a federal statute that does not just
      preempt state law claims involving a plan in the sense that it provides
      the governing law. It also “completely preempts” any otherwise
      applicable state law, meaning the claim is treated as a federal one that
      provides federal jurisdiction in an exception to the well-pleaded
      complaint rule,

Gomez v. Ericsson, Inc., 828 F.3d 367, 370-71 (5th Cir. 2016).

      b.     Supplemental jurisdiction

      Under 28 U.S.C. § 1367(a),

      in any civil action of which the district courts have original jurisdiction,
      the district courts shall have supplemental jurisdiction over all other
      claims that are so related to claims in the action within such original
      jurisdiction that they form part of the same case or controversy under
      Article III of the United States Constitution.

28 U.S.C. § 1367(a). “The question under section 1367(a) is whether the

supplemental claims are so related to the original claims that they derive from a

common nucleus of operative fact.” D’Onofrio v. Vacation Publications, Inc., 888

F.3d 197, 206 (5th Cir. 2018) (quotation omitted).




                                           7
     Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 8 of 14




      c.     Removal under 28 U.S.C. § 1441

      28 U.S.C. § 1441(a) provides for the removal of civil actions brought in a state

court of which the district courts have original jurisdiction. “When a civil action is

removed solely under section 1441(a), all defendants who have been properly joined

and served must join in or consent to the removal of the action.” 28 U.S.C. §

1446(b)(2)(A).

      28 U.S.C. § 1441(c) provides that,

      (1)   If a civil action includes--
            (A)     a claim arising under the Constitution, laws, or treaties of
                    the United States (within the meaning of section 1331 of
                    this title), and
            (B)     a claim not within the original or supplemental jurisdiction
                    of the district court or a claim that has been made
                    nonremovable by statute,
      the entire action may be removed if the action would be removable
      without the inclusion of the claim described in subparagraph (B).
      (2)   Upon removal of an action described in paragraph (1), the district
            court shall sever from the action all claims described in paragraph
            (1)(B) and shall remand the severed claims to the State court from
            which the action was removed. Only defendants against whom a
            claim described in paragraph (1)(A) has been asserted are
            required to join in or consent to the removal under paragraph (1).

28 U.S.C. § 1441(c) (emphasis added).

      d.     Procedural defects in removal

      “A motion to remand the case on the basis of any defect other than lack of

subject matter jurisdiction must be made within 30 days after the filing of the

notice of removal . . . .” 28 U.S.C. § 1447(c). In this case, Plaintiff filed his Motion

to Remand within 30 days of removal, so the Court may consider procedural defects.

See id.



                                            8
     Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 9 of 14




      By timely filing a motion to remand, a plaintiff is deemed to have “explicitly

refused to ‘acquiesce’ to the choice of forum.” Schexnayder v. Entergy Louisiana,

Inc., 394 F.3d 280, 285 (5th Cir. 2004). In such a situation, a court may properly

address any procedural defects in the removal, even if not raised in the motion to

remand, without “usurp[ing] its congressionally mandated role . . . .” Id.; see also

BEPCO, L.P. v. Santa Fe Minerals, Inc., 675 F.3d 466, 471 (5th Cir. 2012) (holding

that Schexnayder and § 1447(c)’s text make clear that what matters is the timing of

a motion to remand; if the motion is timely filed within 30 days of removal, the

district court may remand based on any removal defect under § 1447(c)). “[A]ny

doubt about the propriety of removal must be resolved in favor of remand.” Grand

View PV Solar Two, LLC v. Helix Elec., Inc./Helix Elec. of Nevada, L.L.C., J.V., 847

F.3d 255, 258 (5th Cir. 2017).

      2.     Analysis

      Plaintiff argues that one procedural defect in the removal is that Defendants

failed to satisfy the unanimity requirement that all Defendants join in the removal,

as required by 28 U.S.C. § 1446(b)(2)(A). See Pl.’s Mem. [13] at 2, 7-13. The Notice

of Removal [1] indicates that Removing Defendants relied upon 28 U.S.C. §

1441(c)(2) and makes the conclusory assertion that, “because this Court lacks

original or supplemental jurisdiction over the claims against Payee Defendants,

only the Removing Defendants are required to consent to this removal.” Notice [1]

at 5. It is undisputed that Payee-Defendants did not join in the removal.




                                           9
    Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 10 of 14




      Based upon a plain reading of the relevant statutes, it appears that the

question of whether all Defendants were required to join in the removal turns upon

whether this case could be removed under 28 U.S.C. § 1441(c)(1). If removal was

proper under § 1441(c)(1), only those Defendants against whom a claim arising

under federal law was asserted were required to join in or consent to the removal.

See 28 U.S.C. § 1441(c)(2). If § 1441(c) did not apply, removal was necessarily made

pursuant to § 1441(a), and consent of all served Defendants was necessary in order

for removal to meet the procedural requirements of § 1446(b)(2)(A).

      By its plain terms, for removal to be appropriate under § 1441(c)(1), a civil

action must include

      (A)    a claim arising under the Constitution, laws, or treaties of the
             United States (within the meaning of section 1331 of this title),
             and
      (B)    a claim not within the original or supplemental jurisdiction of the
             district court or a claim that has been made nonremovable by
             statute . . . .

28 U.S.C. § 1441(c)(1).

      Removing Defendants argue that under subparagraph (A), ERISA preempts

Plaintiff’s state law claims against them, such that Plaintiff’s claims against them

were removable. With respect to the requirements of subparagraph (B), Removing

Defendants offer only a conclusory allegation in the Notice of Removal [1] that the

Court lacks original or supplemental jurisdiction over the claims against Payee-

Defendants. See Notice [1] at 5.

      Removing Defendants take the position that Plaintiff’s claims against the

Payee-Defendants for an accounting do not arise under federal law, nor do they

                                         10
    Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 11 of 14




“arise out of the same transactions or occurrences as the federal claims against the

Removing Defendants.” Defs.’ Mem. [33] at 3. The Payee-Defendants in this case

are “healthcare providers and not entities that even can be sued under ERISA’s list

of enumerated parties,” id., and Plaintiff’s claims against the Payee-Defendants are

“wholly divorced” from the handling and administration of the claims at issue, id. at

19. Removing Defendants contend that other district courts have found that

“consent is not required where, as here, state law claims are asserted against non-

consenting defendants and ERISA claims are asserted against removing

defendants.” Id. at 3 (citing Naviaux v. Unitech Training Acad., Inc., No. 13-2291,

2013 WL 6187728, *2 (W.D. La. Nov. 25, 2013)). According to Removing

Defendants, it is “questionable” whether the accounting cause of action against the

Payee-Defendants is viable as pled. Id. at 19.

      The Court is not persuaded by Removing Defendants’ argument that, simply

because Plaintiff cannot assert an ERISA claim against Payee-Defendants, the

Court cannot possibly have supplemental jurisdiction over Plaintiff’s state law

claims against those Defendants for an accounting. Nor have Removing Defendants

cited any binding authority to support such a position.

      Removing Defendants rely upon language that pertains to “separate and

independent” claims. See Defs’ Mem. [33] at 16, 18-19. It appears that this

language is drawn from an earlier version of 28 U.S.C. § 1441(c), which was

amended in 2011. Prior to 2011, § 1441(c) read as follows:

      Whenever a separate and independent claim or cause of action within
      the jurisdiction conferred by section 1331 of this title is joined with one

                                          11
    Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 12 of 14




       or more otherwise non-removable claims or causes of action, the entire
       case may be removed and the district court may determine all issues
       therein, or, in its discretion, may remand all matters in which State law
       predominates.

28 U.S.C. § 1441(c) (2010) (emphasis added). While this provision did not

specifically address the issue of unanimity, see id., in a case interpreting this earlier

version of the statute the United States Court of Appeals for the Fifth Circuit held

that “[a]lthough failure of all defendants to join is usually a bar to removal, if one

defendant’s removal petition is premised on removable claims ‘separate and

independent’ from the claims brought against other defendants, consent of the other

defendants is not required,” Henry v. Indep. Am. Sav. Ass’n, 857 F.2d 995, 999 (5th

Cir. 1988) (footnotes and citations omitted). As noted, however, § 1441(c) was later

amended to its current form in 2011. See 28 U.S.C. § 1441(c) (2011); see also

FEDERAL COURTS JURISDICTION AND VENUE CLARIFICATION ACT OF 2011, PL 112-63,

December 7, 2011, 125 Stat 758. Thus, Removing Defendants appear to rely on

authority that pre-dates the current version of § 1441(c).

       Removing Defendants have not cited any binding, post-amendment authority

addressing the current statutory language. Under the current language, the

pertinent question appears to be whether Plaintiff’s claims against the Payee-

Defendants, who did not consent to the removal, fall within the supplemental

jurisdiction of the Court such that their consent to removal was required. See 28

U.S.C. § 1441(c)(2); 28 U.S.C. § 1446(b)(2)(A).3


3 At least one other district court in this Circuit has found that the plain language of §
1441(c)(2) means that the “exception to consent only applies to claims that are not within
the court’s original or supplemental jurisdiction.” Experience Infusion Centers, LLC v.

                                             12
    Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 13 of 14




       Plaintiff’s claims against both the Payor- and Payee-Defendants arise out of

charges she incurred for medical treatment, purportedly after receiving initial

approvals for the treatment, and relate to the denial of her insurance claims for

those charges. Removing Defendants have not sufficiently explained how this Court

could not have supplemental jurisdiction over Plaintiff’s claims against the Payee-

Defendants, namely whether these claims derive from a common nucleus of

operative fact as those against Payor-Defendants that are within the original

jurisdiction of the Court. See 28 U.S.C. § 1367(a); D’Onofrio, 888 F.3d at 206.

Without sufficiently addressing this initial question, Removing Defendants have not

carried their burden of demonstrating that § 1441(c) applies. If it does not, the

record is clear that a procedural defect in removal exists since not all served

Defendants consented to the removal. See 28 U.S.C. § 1446(b)(2)(A). Because any

doubts about the propriety of removal must be resolved in favor of remand, and

because Removing Defendants have not carried their burden of showing that

removal was procedurally proper under 28 U.S.C. § 1441(c), the Court will grant

Plaintiff’s Motion to Remand.



Lusby, No. CV H-17-1168, 2017 WL 3235667, at *3 (S.D. Tex. July 31, 2017) (collecting
cases). That court held that, when a district court has supplemental jurisdiction over a
plaintiff’s claims against a defendant, that defendant’s consent to removal is required, and
without it, the removal is procedurally defective. See id. In Experience Infusion Centers,
the plaintiff asserted claims against insurance defendants that arose under ERISA and
state law claims against the Lusbys for breach of contract and quantum meruit related to
non-payment of medical bills. At issue was whether the Lusbys’ consent to removal was
required. Id. at *2. The insurance defendants relied upon § 1441(c)(2). The district court
determined that it had supplemental jurisdiction over the state law claims against the
Lusbys, such that § 1441(c)(2)’s exception to the rule of unanimity was inapplicable, and the
Lusbys’ consent to removal was required. Id. at *3. The district court remanded the case to
state court in light of this procedural defect in the removal. Id. at *4.

                                             13
    Case 1:18-cv-00270-HSO-JCG Document 60 Filed 12/20/18 Page 14 of 14




                                 III. CONCLUSION

        To the extent the Court has not addressed any of the parties’ arguments, it

has considered them and determined that they would not alter the result. Because

Defendants have not carried their burden of demonstrating that removal was

procedurally proper, Plaintiff’s Motion to Remand will be granted, and this matter

will be remanded to state court. American Health Holding’s Motion to Strike is

moot.

        IT IS, THEREFORE, ORDERED AND ADJUDGED, that Plaintiff

Heather Toche’s Motion [12] to Remand is GRANTED.

        IT IS, FURTHER, ORDERED AND ADJUDGED, that Defendant

American Health Holding, Inc.’s Motion [38] to Strike and in the Alternative Motion

for Leave to File a Sur-rebuttal is DENIED AS MOOT.

        IT IS, FURTHER, ORDERED AND ADJUDGED that, the above-

captioned cause is hereby remanded to the Chancery Court of Jackson County,

Mississippi, and that a certified copy of this Order of remand shall be immediately

mailed by the Clerk to the clerk of the state court pursuant to 28 U.S.C. § 1447(c).

        SO ORDERED AND ADJUDGED, this the 20th day of December, 2018.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                          14
